DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/22.
Applicant’s election without traverse of claims 1-19 in the reply filed on 5/27/22 is acknowledged.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “the front side” (cl 6: 3) lacks antecedent basis in the claim.
	The phrase “the rear side” (cl 6: 3) lacks antecedent basis in the claim.
 	Corrections are required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,3,4,5, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP0375778.  EP0375778 teaches the claimed process as evidenced by pg 8:15-31; pg 9:3-9; and figs 4-5 and 7A-7C.

 	Regarding claim 1:  (Previously Presented) A method of making a two-component piston (EP0375778: figs 4-5 and 7A-7C), the two- component piston comprising a piston cover (EP0375778: lubricating film 7) as a first component and a piston body (EP0375778: gasket body 6) as a second component, the piston cover arranged adjacent to the piston body and configured to be moved relative to the piston body (EP0375778: fig 1), the method comprising:
  	forming the piston cover (EP0375778: both methods as illustrated by figs 4 and 7A-7C teach forming the lubricating film); and subsequently 
 	forming the piston body at the piston cover (EP0375778: fig 5, which can be used for both methods A and C) .  

 	Regarding claim 2:  (Previously Presented) The method in accordance with claim 1, wherein the piston body is non-releasably formed at the piston cover (EP0375778: lubricating film 7 and gasket body are adhesively attached together; pg 7:24-32; pg 8:15-31).  
 	Regarding claim 3:  (Previously Presented) The method in accordance with claim 1, wherein the piston cover comprises an aperture, and the piston body comprises a web of material formed while forming the piston body at the piston cover such that the web of material of the piston body extends through the aperture (EP0375778: fig 7C teaches a lubricating film/piston cover having an annular protrusion, wherein the opening of the protrusion constitutes the claimed aperture).  
 	Regarding claim 4:  (Previously Presented) The method in accordance with claim 1, wherein the piston cover has a front side and a rear side, the rear side being arranged adjacent to the piston body, and the piston cover is formed starting from a position present at the front side of the piston cover (EP0375778: figs 7A and 7B show the formation of the lubricating film/piston cover starting at the bottom of the mold, which is the front side of the lubricating film).  
 	5. (Previously Presented) The method in accordance with claim 4, wherein the piston cover has a central region and the piston cover is formed starting from a position present at the central region (EP0375778: figs 7A and 7B show the formation of the lubricating film/piston cover starting at the bottom of the mold, which is the central region on the front side of the lubricating film).
 	Regarding claim 12:  (Previously Presented) The method in accordance with claim 1, wherein the piston cover and the piston body are formed in an injection molding process (EP0375778: method A; pg 8:15-31; and fig 4-5).  
 	Regarding claim 13:  (Previously Presented) The method in accordance with claim 1, wherein the piston body and the piston cover are formed from different materials (EP0375778: method A; pg 8:15-31; and fig 4-5).  
 	Regarding claim 14:  (Previously Presented) The method in accordance with claim 12, wherein the piston cover and the piston body are formed in an injection mold by the injection molding process, and the forming the piston cover includes form the piston cover in a first mold of the injection mold, and further comprising removing parts of the first mold specific to a rear side of the piston cover from the injection mold after at least partly curing the piston cover; and using the piston cover as a part of a second mold for the piston body (EP0375778: method A; pg 8:15-31; and fig 4-5).  
 	Regarding claim 15:  (Previously Presented) The method in accordance with claim 14, the method further comprising: maintaining the piston cover in the injection mold as part of the second mold; or introducing the piston cover into the second mold; introducing further parts of the second mold specific to the piston body; arranging the further parts of the second mold specific to the piston body relative to the piston cover; forming the piston body in the second mold; at least partly curing the piston body in the second mold; and removing the two-component piston from the second mold (EP0375778: method A; pg 8:15-31; and fig 4-5).  
 	Regarding claim 16: (Previously Presented) The method in accordance with claim 14, wherein a first point of injection for injection molding material for the piston cover is present at a part of the first mold configured to mold a front side of the piston cover (EP0375778: method A; pg 8:15-31; and fig 4-5 show the formation of the lubricating film/piston cover starting at the bottom of the mold, which is the front side of the lubricating film).  
 	Regarding claim 17: (Previously Presented) The method in accordance with claim 16, wherein the piston cover is formed to have a central region at the front side and the first point of injection is present at a part of the first mold configured to mold a crown of the central region (EP0375778: method A; pg 8:15-31; and fig 4-5 show the formation of the lubricating film/piston cover starting at the bottom of the mold, which is the central region on the front side of the lubricating film).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6,7,18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP0375778 as applied to claim 1 above.  The above teachings of EP0375778 are incorporated hereinafter.  
 	Regarding claim 6, EP0375778 does not teach forming the gasket body/piston body by starting at a position present at the wall.  It is well-known in the gasket molding art to position the inlet of a molding material into a mold cavity at the wall in order to position the injection mark away from a sealing surface of the molded gasket.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reposition the inlet of EP0375778 to a position on the wall in order to hide the injection mark and maintain the integrity of the sealing surface.
	Regarding claim 7, EP0375778 does not teach forming the gasket body/piston body by starting at a position present at the wall.  It is well-known in the gasket molding art to position the inlet of a molding material into a mold cavity at the wall in order to position the injection mark away from a sealing surface of the molded gasket.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reposition the inlet of EP0375778 to a recessed position on the wall in order to hide the injection mark and maintain the integrity of the sealing surface.
	Regarding claim 18, EP0375778 does not teach forming the gasket body/piston body by starting at a position present at the wall.  It is well-known in the gasket molding art to position the inlet of a molding material into a mold cavity at the wall in order to position the injection mark away from a sealing surface of the molded gasket.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reposition the inlet of EP0375778 to a position on the wall in order to hide the injection mark and maintain the integrity of the sealing surface.
	Regarding claim 19, EP0375778 does not teach forming the gasket body/piston body by starting at a position present at the wall.  It is well-known in the gasket molding art to position the inlet of a molding material into a mold cavity at the wall in order to position the injection mark away from a sealing surface of the molded gasket.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reposition the inlet of EP0375778 to a recessed position on the wall in order to hide the injection mark and maintain the integrity of the sealing surface.

Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach the molding of pistons by injection molding: 5902276;6004300; and 8071001. USPN 8091864 teaches a piston having parts mechanically bonded together.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744